ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/14/22 wherein claims 1-11 were amended and 15-44, 56, and 57 were canceled.  
	Note(s):  Claims 1-14 and 45-55 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS 
The Applicant's arguments and/or amendment filed 4/14/22 to the rejection of claims 1-11 made by the Examiner under 35 USC 102, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/154,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising 3,4,3-L1(1,2-HOPO), Applicant’s elected species.  In addition, both inventions disclose a hydroxypyridinone ligand which may be a 1,2-HOPO species. Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until allowable subject matter is identified.  In addition, it is asserted that the instant application has a priority dated of September 29, 2016 which is earlier than the January 23, 2020 priority date of the copending application.  Thus, Applicant’s position is that the double patenting rejection will be withdrawn once allowable subject matter is present in the instant application.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s requested to hold the rejection in abeyance.  The rejection is still deemed proper and is MAINTAINED.

II.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/097,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to inventions comprising Applicant’s elected species (3,4,-L1-1,2-HOPO) and 1,2-HOPO substances in general.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until allowable subject matter is identified.  
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s requested to hold the rejection in abeyance.  The rejection is still deemed proper and is MAINTAINED.

Improper Markush Rejection
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of A1, A2, A3, A4, B1, B2, B3, B4, C1, C2, C3, C4, C5, C6, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, and L13 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
	The claims are directed to compositions comprising a structure 
    PNG
    media_image1.png
    437
    565
    media_image1.png
    Greyscale
wherein A1, A2, A3, and A4 are independently a CAM group, HA, or 1,2-HOPO; wherein B1, B2, B3, and B4 are independently an amide or amine; wherein at least one of C1, C2, C3, C4, C5, or C6, independently, is NH2, C(=O)OH, maleimide, dibromo-maleimide isothiocyanate, alkyne, or azide; wherein at least another one of C1, C2, C3, C4, C5, or C6 is absent; wherein at least one of L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, and L13, independently, is hydrogen, a C1-C10 alkyl, a C1-C10 alkylamino with 1-2 nitrogen atoms, a C1-C10 alkylamido with 1-2 nitrogen atoms, a C1-C10 alkyl ether, a hydroxy ester, or a C1-C10 alky ester; and wherein at least one of L1, L5, L6, L7, L8, L9, L10, L11, L12, or L13 is absent.  The claims do not contain a common core, but comprise a variety of linear and ring structures optionally containing one or more heteroatoms and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom) that may be linked in various orientations with halogens and nitrogen-containing groups.  Thus, there is no common core consistent with the composition since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used in treating a subject, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one composition to the other is a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of linear and ring structures optionally containing one or more heteroatoms connected directly or indirectly to the carbon-carbon bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
 To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that according to MPEP 2117, a Markush grouping is proper if the members of the group share a single structural similarity and a common use.  Applicant asserts that the chelators can include a number of metal coordinating atoms that bond with a metal.  Thus, it is Applicant’s position that the single structural similarity that is present in the chelators of the claimed invention is the presence of the metal coordinating atoms that bond with a metal.  In addition, it is asserted that the aspect that is common to the chelators of the claimed invention is their used a metal chelators.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered but deemed non-persuasive for reasons of record above.  Specifically, while a chelator may be bonded to a metal, the instant invention (see independent claim 1) non only does not require a metal atom, but the composition,  
    PNG
    media_image1.png
    437
    565
    media_image1.png
    Greyscale
wherein A1, A2, A3, and A4 are independently a CAM group, HA, or 1,2-HOPO; wherein B1, B2, B3, and B4 are independently an amide or amine; wherein at least one of C1, C2, C3, C4, C5, or C6, independently, is NH2, C(=O)OH, maleimide, dibromo-maleimide isothiocyanate, alkyne, or azide; wherein at least another one of C1, C2, C3, C4, C5, or C6 is absent; wherein at least one of L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, and L13, independently, is hydrogen, a C1-C10 alkyl, a C1-C10 alkylamino with 1-2 nitrogen atoms, a C1-C10 alkylamido with 1-2 nitrogen atoms, a C1-C10 alkyl ether, a hydroxy ester, or a C1-C10 alky ester; and wherein at least one of L1, L5, L6, L7, L8, L9, L10, L11, L12, or L13 is absent, lacks a ‘single structural similarity’
	In addition, Applicant’s assertion that the chelators have a common use is not persuasive because the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one composition to the other is a carbon-carbon bond.  The instant invention does not set forth a common structural core that is identified as having a particular activity/function.
	For the reasons set forth above, the improper Markush rejection is still deemed proper.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.


102 Rejection
Note(s):  It is duly noted that Applicant amended independent claim 1 to require the presence of a pharmaceutically acceptable carrier.  Thus, the rejection below was modified to specifically cite the location wherein the pharmaceutical carrier is disclosed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturzbecher-Hoehne et al (Dalton Trans., 2011, Vol. 40, pages 8340-8346).
	Sturzbecher-Hoehne et al disclose spermine-based hydroxypyridonate octadentate chelator, 3,4,3-LI(1,2-HOPO).  Figure 1, page 8340, discloses the structure of the octadentate ligand, 3,4,3LI(1,2-HOPO), 
    PNG
    media_image2.png
    150
    328
    media_image2.png
    Greyscale
.  The octadentate chelator was labeled with La, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu page 8342, Table 1; pages 8342-8343, bridging paragraph).  In addition, it is disclosed that stock solutions of 3,4,3LI(1,2-HOPO) were obtained by dissolving 3,4,3LI(1,2-HOPO) in water (page 8341, right column, first complete paragraph, second sentence from the end of the paragraph).
	For the reasons set forth above, both Applicant and Sturzbecher-Hoehne et al disclose Applicant’s elected species, 3,4,3LI(1,2-HOPO) wherein the species is in a pharmaceutically acceptable carrier.  Hence, the inventions disclose overlapping subject matter.
	Furthermore, since both Applicant and the cited prior art disclose the same species in a pharmaceutically acceptable carrier and because Applicant’s elected species meets all the limitations of independent claim 1, including those of the conjugation group in section (iii), the rejection is maintained.  According to MPEP 2112.01, if both Applicant and the prior art disclose the same compound/composition, then both would have the desired conjugated groups.  If Applicant’s elected species meets the conditions of independent claim 1 including comprising at least one of (iii), it is once again respectfully requested that Applicant identify each variable of independent claim 1.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claims were amended to add a pharmaceutically acceptable carrier in combination with the elected species (3,4,3-Li(1,2-HOPO).  Also, it appear that Applicant is also asserting that the structure has at least one conjugation group of C1, C2, C3, C4,C5, or C6.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for the following reasons.  (1) Based on Applicant’s elected species, it is respectfully requested that all variables, including the conjugation group(s) be identified for each variable of 
    PNG
    media_image1.png
    437
    565
    media_image1.png
    Greyscale
.  (2) The claim is not consistent with the values being assigned to the variables.  For example, if the variables of section (v) (L1-L13) are present and are hydrogen, for example, then how is the values of C1, C2, C3, C4, C5, or C6 attached thereto if the valence is already full?  (3) The disclosure that defines C1-C6 does not appear to be consistent with that in  the amendment filed 4/14/22 (see the 112 second paragraph rejection section for details).  (4) Both Applicant and the cited prior art disclose identical compositions comprising 3,4,3-Li(1,2-HOPO) in combination with a pharmaceutically acceptable carrier.  Thus, clarification of the claims is needed to ascertain whether or not the instant invention is distinguished over the prior art of record.

NEW GROUNDS OF REJECTIONS
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 was amended to disclose that at least one of C1, C2, C3, C4, C5, or C6 is NH2, C(=O)OH, maleimide, dibromomaleimide, isothiocyanate, alkyne, or azide.  However, according to the disclosure (for example, specification, pages 2 (lines 5-6) and 12 (lines 4-6)), at least one of C1, C2, C3, C4, C5, or C6 comprises/includes NH2, C(=O)OH, maleimide, dibromomaleimide, isothiocyanate, alkyne, or azide (see excerpt below).  Hence, the claims contain new matter.







Specification, page 12, lines 1-6

    PNG
    media_image3.png
    656
    662
    media_image3.png
    Greyscale


112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-11:  Independent claim 1 is ambiguous for the following reasons:  (1) in lines 8-10 of the claim, it is disclosed that ‘at least one conjugation group of C1, C2, C3, C4, C5, or C6 is individually selected from NH2, C(=O)OH, maleimide, dibromomaleimide, isothiocyanate, alkyne, or azide’.  The phrase is ambiguous because if the conjugation group (C1, C2, C3, C4, C5, and C6) is the values listed in section (iii), then how is it possible to attach the conjugation group to the values of section (v) of the claim because the valence is full.  Specifically, if values of the L numbers in section (v) are hydrogen, for example, how can one attach C1, C2, C3, C4, C5, or C6 thereto?  Since claims 2-11 read on independent claim 1, those claims are also vague and indefinite.
	Claims 3:  The claim is ambiguous because it is unclear if Applicant intended to write ‘C6 is … NH2, C(=O)OH, maleimide, dibromomaleimide, isothiocyanate, alkyne, or azide’ of if the claim should be ‘C6 comprises….azide’ because the valences are full at certain L value conditions (e.g. when the L value is hydrogen).

102 Rejection
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Moore et al (Inorg. Chem., 2010, Vol. 49, No. 21, pages 9928-9939).
	Moore et al disclose Eu(III) complexes  that are functionalized octadentate 1-hydroxypyridine-2-ones (1,2-HOPO) (see entire document, especially, abstract).  In particular, Scheme 1 (see excerpt below) discloses the species Lys-H(2,2)-1,2-HOPO which meets the limitations of independent claim 1 when B1, B2, B3, and B4 = NH; A1, A2, A3, and A4 = 1,2-HOPO; at least one of C1, C2, C3, C4, C5, or C6 is NH2; the other of C1, C2, C3, C4, C5, or C6 is absent; L1-L5 is independently an alkyl optionally containing 1-2 nitrogen atoms (e.g., L3 is an alkyl with 2 nitrogen atoms); L7, L9, L11, and L13 is independently an alkyl.

Page 9930, Scheme 1

    PNG
    media_image4.png
    466
    597
    media_image4.png
    Greyscale

	Moore et al disclose that one may have streptavidin and/or water in combination with 1,2-HOPO, both of which are pharmaceutical carriers (pages 9928-9929, bridging paragraph; page 9938, left and right column, bridging paragraph).  Thus, both Applicant and Moore et al disclose a composition encompassed by the structure of independent claim 1 in combination with a pharmaceutical carrier. Hence, the inventions disclose overlapping subject matter.





Page 9929, Chart 1

    PNG
    media_image5.png
    469
    567
    media_image5.png
    Greyscale


WITHDRAWN CLAIMS
Claims 12-14 and 45-55 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, Applicant’s election without traverse of Group I (claims 1-11 and 45-53) in the reply filed on 11/23/21 is acknowledged.  Thus, the restriction was deemed proper and made FINAL.
	Note(s):  It is duly noted that Applicant elected the species 3,4,3-L1(1,2-HOPO) which is represented by the formula 
    PNG
    media_image1.png
    437
    565
    media_image1.png
    Greyscale
.  Applicant did not identify each variable appearing in the structure.  Applicant elected a non-radiolabeled species.  Claims 1-11 read on the non-labeled species.  A search of the non-radiolabeled species was conducted and prior art was found which could be used to reject the claims.  Hence, the search was not extended.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 7, 2022